                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                           DOCKET NO. 1:15-cr-97-MOC-WCM

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                  ORDER
                                                            )
                                                            )
 KEVIN WAYNE VANOVER,                                       )
                                                            )
                       Defendant.                           )


        THIS MATTER is before the Court on a letter Motion for Compassionate

Release/Reduction of Sentence, filed on Defendant’s behalf by his mother Betty Lou Webb.

(Doc. No. 180). Ms. Webb has attached to the motion a document indicating that she has been

authorized to represent Defendant’s interests under a power of attorney. (Doc. No. 180-1). In

the motion, Ms. Webb seeks for this Court to allow Defendant to be released from his current

place of incarceration—Lexington FMC in Lexington, Kentucky—earlier than his scheduled

release date of November 15, 2020. Ms. Webb explains that Defendant has been in an isolation

cage for nine months and that he is not receiving proper care and treatment for his post-traumatic

stress disorder.

        The Court is sympathetic to Defendant’s mother’s care and concern for her son. It is

well-settled, however, that non-lawyers may not represent parties in federal court, even when

authorized by an agreement or a power of attorney. Kapp v. Booker, No. 05-402-JMH, 2006

WL 385306, at *3 (E.D. Ky. Feb. 16, 2006) (“While an individual may represent themselves pro

se, that is, without the benefit of counsel, all states have laws prohibiting a person who is not a

lawyer from representing another person in a legal proceeding. While the power of attorney

                                                  1

       Case 1:15-cr-00097-MOC-WCM Document 181 Filed 10/14/20 Page 1 of 2
gives Ms. Kapp legal standing to assert claims owned by her husband on his behalf, it does not

authorize her to practice law by representing another person, her husband, in a lawsuit: that must

still be done by a licensed attorney.”); Jacox v. Dep’t of Defense, Civ. No. 5:06cv182, 2007 WL

118102, at *1 (M.D. Ga. Jan. 10, 2007) (stating that a power of attorney may not be used to

circumvent state law prohibitions on the unauthorized practice of law); DePonceau v. Pataki, 315

F. Supp. 2d 338, 341 (W.D.N.Y. 2004) (same); Lutz v. Lavelle, 809 F. Supp. 323, 325 (M.D. Pa.

1991) (same).

                                             ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Compassionate Release/Reduction

of Sentence, (Doc. No. 180), is DENIED without prejudice to Defendant to file a motion on his

own behalf or through a licensed attorney.



 Signed: October 13, 2020




                                                2

     Case 1:15-cr-00097-MOC-WCM Document 181 Filed 10/14/20 Page 2 of 2
